—Application by *618the appellant (1) for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 1995 (People v Broadie, 221 AD2d 352), affirming a judgment of the Supreme Court, Kings County, rendered November 4, 1991, and, (2) in effect, for leave to prosecute the application as a poor person.
Ordered that the branch of the application which is for leave to prosecute the application as a poor person is granted; and it is further,
Ordered that the application is otherwise denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Miller, O’Brien and Copertino, JJ., concur.